Memorandum: The petition was properly dismissed without prejudice. Petitioner fails to allege or demonstrate an injury in fact (see, Matter of MFY Legal Servs. v Dudley, 67 NY2d 706; Matter of Department of Personnel v City Civ. Serv. Commn., 60 NY2d 436, rearg denied sub nom. Matter of City of New York v City Civ. Serv. Commn., 61 NY2d 759; Matter of Bradford Cent. *972School Dist. v Ambach, 56 NY2d 158). While it is true that the Court of Appeals has embraced an expanded view of standing to permit so-called "taxpayer” suits, such actions are authorized where the suit challenges or relates to fiscal matters or where the failure to accord standing would present an "impenetrable barrier” to any judicial scrutiny (New York State Coalition for Criminal Justice v Coughlin, 64 NY2d 660; Matter of Urban League v County of Monroe, 49 NY2d 551; Boryszewski v Brydges, 37 NY2d 361; see also, State Finance Law § 123-b; General Municipal Law § 51). Neither concern is presented in this case. (Appeal from judgment of Supreme Court, Oneida County, Tenney, J. — art 78.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.